Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 10-16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 10,693,336).
Regarding claim 1, Deng teaches a rotor assembly for a permanent magnet motor comprising: 
a rotor member 24, the rotor member having a hub (not numbered) with a central (rotational) axis 38, a shaft 12 and a plurality of spokes (cores) 32 extending radially outward relative to the hub, pairs of adjacent spokes 32 defining a magnet-receiving slot 34 therebetween, each spoke 32 having a radially inward end (not numbered) and a radially outward end (not numbered), the radially inward end being closer to the central axis than the radially outward end (Fig.2), 
each spoke 32 having a body section (not numbered), a mounting section (not numbered), one or more magnet alignment tabs (not numbered), and a flux barrier section (not numbered, formed by key-shaped hole), the body section extending from the radially outward end towards the radially inward end, the mounting section being interconnected to the shaft and the hub, and the flux barrier section being disposed between the body section and the mounting section and having at least one flux restriction web (not numbered, defines sides of flux barrier section) 
a plurality of permanent magnets 30, one of the plurality of permanent magnets being disposed within the magnet-receiving slot 34 using the one or more magnet alignment tabs (c.3:1-26; Fig.2).  

    PNG
    media_image1.png
    901
    900
    media_image1.png
    Greyscale


But, it would have been obvious before the effective filing date to integrally form Deng’s shaft and hub as a one-piece member since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 US 164 (1893). As further evidence these two structures are known to be equivalents within the art, the examiner notes Friedericy et al. (US 4,036,080) which discloses a flywheel rotor comprising a shaft 22 that may be secured to or integrally formed with rotor spider 12 comprising central or hub portion 16 (c.3:28-30; Fig.4). 
Regarding claim 4, the only magnetic connection between the body section and the mounting section is the at least one flux restriction web (Fig.2).
Regarding claim 5, each of the plurality of spokes 32 is secured to the hub (Fig.2).
Regarding claim 10, the hub is integrally formed with the plurality of spokes 32 (Fig.2).  
Regarding claim 11, each of the plurality of spokes 32 has a pair of oppositely facing side edges (not numbered) extending radially outward relative to the shaft 12, the side edges of adjacent spokes 32 defining edges of the magnet-receiving slots 34 (Fig.2).
Regarding claim 12, the rotor has a pair of spaced apart flux restriction webs (comprising sides of key-shaped hole), and each flux restriction web extends along one of the side edges (Fig.2).  

Regarding claim 14, each flux barrier opening is circular (at least in part; Fig.2).
Regarding claim 15, the flux barrier section of each spoke has a pair of flux barrier openings (not numbered, on either side of flux restriction web, radially inward of tabs) intersecting with the side edges to define the flux restriction web between the pair of flux barrier openings (Fig.2).
Regarding claim 16, each pair of adjacent spokes 32 defining the magnet-receiving slot 34 therebetween are circumferentially sequential (Fig.2).
Regarding claim 19, in addition to all the corresponding elements noted above in claim 1, Deng teaches a motor 10 (c.3:1-13), comprising a stator assembly 22, rotor 24, rotor hub and  
a shaft 12 mounted on and extending through the hub (Fig.2).  Further, as noted with respect to claim 1, while Deng’s shaft and hub appear to be two separate pieces, not an “integrally formed…one-piece member”, it would have nevertheless been obvious before the effective filing date to integrally form Deng’s shaft and hub as a one-piece member since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 US 164 (1893).
Regarding claim 20, the only magnetic connection between the body section and the mounting section is the at least one flux restriction web (i.e., flux barrier section; Fig.2).
Claims 1, 4-5, 9-16 & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat.Pub.2018/0226850).

a rotor member 20, the rotor member having a hub (inner core) 22 with a central axis, a shaft (¶[0079]) and a plurality of spokes (outer cores) 21 extending radially outward relative to the hub, pairs of adjacent spokes 21 defining a magnet-receiving slot (loading portion) 24 therebetween, each spoke 21 having a radially inward end (not numbered) and a radially outward end (not numbered), the radially inward end being closer to the central axis than the radially outward end (Fig.1), 
each spoke 21 having a body section (not numbered), a mounting section (radial rib) 26, one or more magnet alignment tabs (loading projections) 31, and a flux barrier section (not numbered, formed by gap 30), the body section extending from the radially outward end towards the radially inward end, the mounting section 26 being interconnected to the shaft and the hub 22, and the flux barrier section being disposed between the body section and the mounting section and having at least one flux restriction web (not numbered, defines sides of flux barrier section) extending between the body section and the mounting section, the at least one flux restriction web being configured to magnetically isolate the body section from the mounting section (due to gap 30 structure), and one of the one or more magnet alignment tabs 31 being positioned adjacent the flux barrier section (Fig.1);
a plurality of permanent magnets 25, one of the plurality of permanent magnets being disposed within the magnet-receiving slot 24 using the one or more magnet alignment tabs (¶[0010]-¶[0019]; Fig.1).  

    PNG
    media_image2.png
    634
    960
    media_image2.png
    Greyscale

Kim does not specifically teach the shaft is “integrally formed with the hub [22] as a one-piece member” such that the mounting section 26 is interconnected to the “one-piece member” comprising the shaft and the hub 22.  In other words, Kim’s shaft and hub are two separate pieces, not an “integrally formed…one-piece member.” 
But, it would have been obvious before the effective filing date to integrally form Kim’s shaft and hub as a one-piece member since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 US 164 (1893). As further evidence these two structures are known to be equivalents within the art, the examiner notes Friedericy et al. (US 4,036,080) which discloses a flywheel rotor comprising a shaft 22 that may be secured to or integrally formed with rotor spider 12 comprising central or hub portion 16 (c.3:28-30; Fig.4). 
Regarding claim 4, the only magnetic connection between the body section and the mounting section 24 is the at least one flux restriction web (Fig.1).
Regarding claim 5, each of the plurality of spokes 21 is secured to the hub 22 (Fig.1).

Regarding claim 10, the hub 22 is integrally formed with the plurality of spokes 21 (Fig.).  
Regarding claim 11, each of the plurality of spokes 21 has a pair of oppositely facing side edges (not numbered) extending radially outward relative to a shaft (in shaft hole 23), the side edges of adjacent spokes defining edges of the magnet-receiving slots 24 (Fig.1).
Regarding claim 12, the rotor has a pair of spaced apart flux restriction webs (comprising sides of gap 30), and each flux restriction web extends along one of the side edges (Fig.1).  
Regarding claim 13, the flux barrier section of each spoke 21 has a flux barrier opening (gap) 30 disposed between and spaced from the side edges to define a pair of the flux restriction webs extending between the body section and the mounting section 24 (Fig.1).  
Regarding claim 14, each flux barrier opening 30 is circular (Fig.1).
Regarding claim 15, the flux barrier section of each spoke 21 has a pair of flux barrier openings (not numbered, on either side of rib 26) intersecting with the side edges to define the flux restriction web between the pair of flux barrier openings (Fig.1).
Regarding claim 16, each pair of adjacent spokes 21 defining the magnet-receiving slot 24 therebetween are circumferentially sequential (Fig.1).
Regarding claim 18, each of the hub 22 and plurality of spokes 21 is formed of a magnetically conductive material, since flux travels through the hub and spokes, as shown in Fig.2.

a shaft mounted on and extending through the hub (in shaft hole 23; Fig.1).  Further, as noted with respect to claim 1, while Kim’s shaft and hub are two separate pieces, not an “integrally formed…one-piece member”, it would have nevertheless been obvious before the effective filing date to integrally form Kim’s shaft and hub as a one-piece member since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 US 164 (1893).
Regarding claim 20, the only magnetic connection between the body section and the mounting section 26 is the at least one flux restriction web (Fig.1).
Regarding claim 21, the one or more magnet alignment tabs comprise a first magnet alignment tab 31 and a second magnet alignment tab 31, wherein the first magnet alignment tab is positioned adjacent the flux barrier section and the second magnet alignment tab is positioned adjacent the radially outward end of the spoke 21 (Fig.1).
Claims 1, 3-8, 10-13, 16 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sabinski et al. (US 6,175,177) in view of Hoemann et al. (US Pat.Pub.2016/0006303).
Regarding claim 1, Sabinski teaches a rotor assembly for a permanent magnet motor comprising: 
a rotor member 1, the rotor member having a hub (i.e., nonferromagnetic material 6; c.2:63-65, c.3:12-15) with a central axis (not shown), a shaft (not shown, interior to hub) and a plurality of spokes (teeth) 4 extending radially outward relative to the hub, pairs of adjacent spokes defining a magnet-receiving slot 3 therebetween, each spoke having a radially inward end 
each spoke having a body section (not numbered), a mounting section (not numbered), one or more magnet alignment tabs (not numbered) and a flux barrier section (not numbered), the body section extending from the radially outward end towards the radially inward end, the mounting section being interconnected to the shaft and hub, and the flux barrier section being disposed between the body section and the mounting section and having at least one flux restriction web (not numbered, on either side of opening 8) extending between the body section and the mounting section, the at least one flux restriction web being configured to magnetically isolate the body section from the mounting section (see annotated Fig.1 below); and one of the one or more magnet alignment tabs being positioned adjacent the flux barrier section; and
a plurality of permanent magnets 7, one of the plurality of permanent magnets being disposed within the magnet-receiving slot 3 using the one or more magnet alignment tabs (Fig.2).  

    PNG
    media_image3.png
    619
    694
    media_image3.png
    Greyscale


But, regarding the first difference, Hoemann teaches a spoked rotor 12 for an electric motor comprising a hub (retention structure) 22, spokes (pole segments) 116 extending radially outward relative to the hub, pairs of adjacent spokes 116 defining a magnet-receiving slot therebetween, one or more magnet alignment tabs 134 & 136 located at each end of the slot, whereby one of the plurality of magnets 18 is disposed within the magnet-receiving slot using the one or more magnet alignment tabs, which cooperatively restrict radial displacement of corresponding ones of the magnets (¶[0148], ¶[0151]; Figs.12-13).

    PNG
    media_image4.png
    685
    759
    media_image4.png
    Greyscale


Regarding the second difference, it would have been further obvious before the effective filing date to integrally form the shaft and hub of Sabinski and Hoemann as a one-piece member since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 US 164 (1893). As further evidence these two structures are known to be equivalents within the art, the examiner notes Friedericy et al. (US 4,036,080) which discloses a flywheel rotor comprising a shaft 22 that may be secured to or integrally formed with rotor spider 12 comprising central or hub portion 16 (c.3:28-30; Fig.4). 
Regarding claim 3, in Hoemann each of the spokes (pole segments) 116 comprises a laminated array of planar elements (plural laminations, not shown) interconnected together to define thickness of the spoke (¶[0144]).
Regarding claim 4, in Sabinski the only magnetic connection between the body section and the mounting section is the at least one flux restriction web (Fig.1).
Regarding claim 5, in Sabinski each of the plurality of spokes 4 is secured to the hub (Fig.1).  Hoemann ¶[0183]-¶[0186] teaches a similar structure.
Regarding claim 6, in Sabinski the hub has a plurality of first locking members (inner slots) 5 and each of the plurality of spokes 4 having a second locking member (part of mounting section), each first locking member interacting with one of the second locking members to secure 
Regarding claim 7, in Sabinski the first and second locking members comprise interengaging dovetails (c.2:64-65; Fig.1). Hoemann ¶[0183]-¶[0186] teaches a similar structure.
Regarding claim 8, in Sabinski the hub is made from a first (non-ferromagnetic) material 6 (c.3:12-15) and each of the plurality of spokes 4 is made from a second material (ferromagnetic sheet metal strips) 2 (c.3:6-11), different from the first material. Hoemann ¶[0183]-¶[0186] teaches a similar structure.
Regarding claim 10, in Sabinski the hub is integrally formed with the plurality of spokes 4 (c.3:12-26). Hoemann ¶[0183]-¶[0186] teaches a similar structure.
Regarding claim 11, in Sabinski each of the plurality of spokes 4 has a pair of oppositely facing side edges (not numbered) extending radially outward relative to “the shaft” [sic] (here, the hub; c.2:64), the side edges of adjacent spokes 4 defining edges of the magnet-receiving slots 3 (Fig.1).
Regarding claim 12, in Sabinski the rotor has a pair of spaced apart flux restriction webs (on either side of opening 8), and each flux restriction web extends along one of the side edges (Fig.1).  
Regarding claim 13, in Sabinski the flux barrier section of each spoke 4 has a flux barrier opening 8 disposed between and spaced from the side edges to define a pair of the flux restriction webs extending between the body section and the mounting section (Fig.1).  
Regarding claim 16, in Sabinski each pair of adjacent spokes 4 defining the magnet-receiving slot 3 therebetween are circumferentially sequential (Fig.1).
.   
Claims 1, 3-5, 9-14, 16 & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilles et al. (WO 2012/164519) in view of Popov (DE 10 2005 047 771). 
Regarding claim 1, Gilles teaches a rotor assembly for a permanent magnet motor comprising: a rotor member 1, the rotor member having a hub (not numbered, around central shaft opening 4) with a central axis X, a shaft 2 (Fig.16) and a plurality of spokes (lobes) 10 extending radially outward relative to the hub, pairs of adjacent spokes defining a magnet-receiving slot 5 therebetween, each spoke 10 having a radially inward end (not numbered) and a radially outward end (not numbered), the radially inward end being closer to the central axis X than the radially outward end (p.11:1-p.12:29; Fig.2), 
each spoke 10 having a body section (not numbered), a mounting section (not numbered, where flux barrier section connects to hub), and a flux barrier section (bridge 80 between two adjacent recesses 6; Fig.14), the body section extending from the radially outward end towards the radially inward end, the mounting section being interconnected to the shaft and the hub, and the flux barrier section being disposed between the body section and the mounting section and having at least one flux restriction web (i.e., bridge 80, with apertures 81) extending between the body section and the mounting section, the at least one flux restriction web being configured to 
a plurality of permanent magnets 7, one of the plurality of permanent magnets being
disposed within each magnet-receiving slot 5 (Fig.1).  

    PNG
    media_image5.png
    681
    761
    media_image5.png
    Greyscale

Gilles does not teach “one or more magnet alignment tabs…, and one of the one or more alignment tabs being positioned adjacent the flux barrier section” whereby one of the plurality of magnets 7 is disposed within the magnet-receiving slot 5 “using the one or more magnet alignment tabs.”  Also, Gilles does not teach the shaft is “integrally formed with the hub as a one-piece member” such that the mounting section is interconnected to the “one-piece member” comprising the shaft and the hub.  In other words, Sabinski’s shaft and hub are two separate pieces, not an “integrally formed…one-piece member.”
But, regarding the first difference, Popov teaches a permanent magnet rotor comprising a rotor body with a hub with spokes extending therefrom and slots (openings) 12 for permanent 

    PNG
    media_image6.png
    547
    539
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Gilles with one or more magnet alignment tabs since Popov teaches these would have positioned and fixed the magnets in the slots.  Further, Popov’s magnet alignment tabs 18 are located at both ends of the slots 12 and thus at least one or more would have been positioned adjacent the flux barrier section in Gilles, which are adjacent the radially inner ends of the slots.
Regarding the second difference, it would have been further obvious before the effective filing date to integrally form the shaft and hub of Gilles and Popov as a one-piece member since it has been held that forming in one piece an article which has formerly been formed in two 
Regarding claim 3, Gilles teaches each of the spokes 10 comprises a laminated array of planar elements (laminations) interconnected together to define the thickness of the spoke (p.11:1-4; Fig.6).  
Regarding claim 4, in Gilles the only magnetic connection between the body section and the mounting section is the at least one flux restriction web 80/81 (Fig.14).  
Regarding claim 5, in Gilles each of the plurality of spokes 10 is secured to the hub (Fig.14).
	Regarding claim 9, in Gilles the hub is made of a magnetically conductive material (i.e., yoke 3; p.11:1-4) and each of the plurality of spokes 10 is directly secured to the hub (Fig.14).  
	Regarding claim 10, in Gilles the hub is integrally formed with the plurality of spokes (Fig.14).  
	Regarding claim 11, in Gilles each of the plurality of spokes 10 has a pair of oppositely facing side edges (not numbered) extending radially outward relative to the shaft 2, the side edges of adjacent spokes defining edges of the magnet-receiving slots 5 (Fig.14).  
	Regarding claim 12, in Gilles the rotor includes a pair of spaced apart flux restriction webs (defined by apertures 81), and each flux restriction web extends along one of the side edges (Fig.14).  

	Regarding claim 14, in Gilles each flux barrier opening 81 is circular (Fig.14). 
	Regarding claim 16, in Gilles each pair of adjacent spokes 10 defining the magnet-receiving slot 5 therebetween are circumferentially sequential (Fig.2).
	Regarding claim 18, in Gilles each of the hub and plurality of spokes is formed of a magnetically conductive material (i.e., yoke 3; p.11:1-4). 
Regarding claim 19, the combination teaches all the corresponding elements noted above in the rejection of claim 1, with Gilles further teaching a motor (p.11:15-19), comprising a stator assembly (not shown), rotor 1, rotor hub (not numbered) and a shaft 2 mounted on and extending through the hub (p.11:8-9; Fig.1). Further, as noted with respect to claim 1, while the shaft and hub of Gilles and Popov are two separate pieces, not an “integrally formed…one-piece member”, it would have nevertheless been obvious before the effective filing date to integrally form them as a one-piece member since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 US 164 (1893).
Regarding claim 20, in Gilles the only magnetic connection between the body section and the mounting section is the at least one flux restriction web 80/81 (Fig.14).
Regarding claim 21, Popov teaches the one or more magnet alignment tabs comprise a first magnet alignment tab 18 and a second magnet alignment tab 18, wherein the first magnet alignment tab 18 is positioned adjacent the radially inward end of the spoke and the second .  
Claims 3, 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Han et al. (US Pat.Pub.2013/0057103).
Deng does not teach each of the spokes 32 comprises “a laminated array of planar elements interconnected together to define the thickness of the spoke” (claim 3). Also, Deng teaches each of the plurality of spokes 32 is directly secured to the hub (Fig.2) but not that the hub is made of a magnetically conductive material (claim 9) or that each of the hub and plurality of spokes is formed of a magnetically conductive material (claim 18). 
But, Han teaches a rotor 300 comprising spokes 340 directly secured to hub (sleeve) 330, each spoke comprising a laminated array of planar elements (stacked silicon plates) inter-connected together to define the thickness of the spokes. The hub (sleeve) 330 and plurality of spokes 340 is formed of a magnetically conductive material (silicon; ¶[0071]). By stacking pressed silicon plate members up against one another, the rotor body 310 is formed (¶[0071]).
Thus, it would have been obvious before the effective filing date to form Deng’s spokes from a laminated array of magnetically conductive, planar elements interconnected together to define the thickness of the spoke since Han teaches this was a known method of forming the rotor and a magnetically conductive material such as silicon plates was a known material for the spoked and hub.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.

But, Kim teaches another embodiment wherein the outer and inner rotor cores 121 and 122 are fabricated by blanking electric steel plates into a multi-layered form (¶[0085]).
Thus, it would have been obvious before the effective filing date to provide Kim’s prior art Fig.1 embodiment with spokes comprising a laminated array of planar elements interconnected together to define a thickness of the spoke, since Kim teaches that this was a known fabrication technique for rotor cores.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deng as applied to claim 5 above, further in view of Hoemann.
Deng does not further teach the hub has a plurality of first locking members and each of the plurality of spokes 32 have a second locking member, each first locking member interacting with one of the second locking members to secure the plurality of spokes to the hub (claim 6) or 
that the hub is made from a first material and each of the plurality of spokes 32 is made from a second material, different from the first material (claim 8). 
10739139 (P180381 USO1)But, Hoemann teaches a rotor assembly for a permanent magnet motor comprising a rotor member 1, the rotor member having a hub (retention structure) 22 with a central axis, and a plurality of spokes (pole segments) 116 extending radially outward relative to the hub and secured thereto, wherein the hub has a plurality of first locking members (dovetail recess) 226 and each of the plurality of spokes 116 having a second locking member (dovetail projection) 224, each first locking member interacting with one of the second locking members to secure the 
Thus, it would have been obvious before the effective filing date to modify Deng and provide the hub with a plurality of first locking members and each of the plurality of spokes have a second locking member, each first locking member interacting with one of the second locking members to secure the plurality of spokes to the hub, since Hoemann teaches this would have secured the spokes to the hub with an interlocking connection. Further, it would have been obvious to modify Deng and provide a hub made from a first material and each of the plurality of spokes made from a second material, different from the first material, since Hoemann teaches the different materials provide an interlocking connection.  
Regarding claim 7, in Hoemann the first and second locking members 226 & 224 comprise interengaging dovetails (¶[0183]-¶[0186]; Figs.12-13).10 739139 (P180381 USO1) 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gilles & Popov as applied to claim 1 above, further in view of Condamin (US Pat.Pub.2011/0121688).
Regarding claim 17, Gilles teaches the flux barrier section 80/81 further includes a second flux barrier opening (second aperture) 81 extending between the side edges of the spoke to define a second pair of flux restriction webs (not numbered) extending between the body section and the mounting section (Fig.14), but not teach that each of the second pair of flux restriction webs has a lateral width “no greater than 4 mm” perpendicular to the thickness of the spokes 10.  Popov does not teach this feature, either.  

Thus, it would have been obvious before the effective filing date to modify the lateral widths of each flux restriction web of Gilles & Popov since Condamin teaches an overlapping range of lateral widths and a specific example within the claimed range that provide a flux restriction web at magnetic flux saturation, thereby limiting the passage of flux therethrough. It has been held that "[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03(I) and (II).
11 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, further in view of Hoemann. 
Deng teaches one or more first magnet alignment tabs (not numbered) at a radially inward end of the spokes 32, positioned adjacent the flux barrier section (Fig.2), but does not further teach second magnet alignment tabs positioned adjacent the radially outward end of the spokes. 
But, Hoemann teaches one or more first magnet alignment tabs 134 at a radially inward end of the spokes 116 and second magnet alignment tabs 136 positioned adjacent the radially 
Thus, it would have been obvious before the effective filing date to provide Deng with second magnet alignment tabs because Hoemann teaches tabs at both ends of the slot would have cooperatively restricted radial displacement of corresponding ones of the magnets. 

Response to Arguments
Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive.  
With respect to claims 1 & 19, applicant argues the feature of “a rotor member, the rotor member having a hub with a central axis, a shaft integrally formed with the hub as a one-piece member, and a plurality of spokes extending radially outward relative to the hub... each spoke having a body section, a mounting section, one or more magnet alignment tabs, and a flux barrier section... the mounting section being interconnected to the one-piece member comprising the shaft and the hub” distinguishes over various rejections of Deng, Kim, Sabinski & Hoemann, and Gilles & Popov.   
Applicant argues support for this feature is found in ¶[0021] and Fig.3. It is noted that ¶[0021] teaches “…[t]he hub 26 is generally annularly shaped with a central cavity 27 configured to receive a shaft 11 along a central axis 28 of the hub. In another embodiment, the shaft 11 and hub 26 may be integrally formed together as a one-piece member.”  This suggests the feature of a shaft integrally formed with the hub as a one-piece member is functionally equivalent to a shaft and hub comprising two separate pieces that are united.  

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BURTON S MULLINS/Primary Examiner, Art Unit 2832